

116 HR 4215 IH: Excellence in Maternal Health Act of 2019
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4215IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. Bucshon (for himself, Mr. Carson of Indiana, Mr. Burgess, Mr. Bilirakis, Mrs. Brooks of Indiana, Ms. Herrera Beutler, Mr. Long, Mrs. McBath, and Mr. Walden) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo improve maternal health care quality, to improve the training of health care professionals to
			 reduce or prevent discrimination in certain health care services, to
			 improve perinatal care, and for other purposes.
	
 1.Short titleThis Act may be cited as the Excellence in Maternal Health Act of 2019. 2.Innovation for maternal healthThe Public Health Service Act is amended by inserting after section 330M of such Act (42 U.S.C. 254c–19) the following:
			
				330N.Innovation for maternal health
 (a)In generalThe Secretary, in consultation with experts representing a variety of clinical specialties, State, tribal, or local public health officials, researchers, epidemiologists, statisticians, and community organizations, shall establish or continue a program to award competitive grants to eligible entities for the purpose of—
 (1)identifying, developing, or disseminating best practices to improve maternal health care quality and outcomes, eliminate preventable maternal mortality and severe maternal morbidity, and improve infant health outcomes, which may include—
 (A)information on evidence-based practices to improve the quality and safety of maternal health care in hospitals and other health care settings of a State or health care system, including by addressing topics commonly associated with health complications or risks related to prenatal care, labor care, birthing, and postpartum care;
 (B)best practices for improving maternal health care based on data findings and reviews conducted by a State maternal mortality review committee that address topics of relevance to common complications or health risks related to prenatal care, labor care, birthing, and post­par­tum care; and
 (C)information on addressing determinants of health that impact maternal health outcomes for women before, during, and after pregnancy;
 (2)collaborating with State maternal mortality review committees to identify issues for the development and implementation of evidence-based practices to improve maternal health outcomes and reduce preventable maternal mortality and severe maternal morbidity;
 (3)providing technical assistance and supporting the implementation of best practices identified in paragraph (1) to entities providing health care services to pregnant and postpartum women; and
 (4)identifying, developing, and evaluating new models of care that improve maternal and infant health outcomes, which may include the integration of community-based services and clinical care.
 (b)Eligible entitiesTo be eligible for a grant under subsection (a), an entity shall— (1)submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require; and
 (2)demonstrate in such application that the entity is capable of carrying out data-driven maternal safety and quality improvement initiatives in the areas of obstetrics and gynecology or maternal health.
 (c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $10,000,000 for each of fiscal years 2020 through 2024..
 3.Training for health care providersTitle VII of the Public Health Service Act is amended by striking section 763 (42 U.S.C. 294p) and inserting the following:
			
				763.Training for health care providers
 (a)Grant programThe Secretary shall establish a program to award grants to accredited schools of allopathic medicine, osteopathic medicine, and nursing, and other health professional training programs for the training of health care professionals to reduce and prevent discrimination (including training related to implicit biases) in the provision of health care services related to prenatal care, labor care, birthing, and postpartum care.
 (b)EligibilityTo be eligible for a grant under subsection (a), an entity described in such subsection shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (c)Reporting requirementEach entity awarded a grant under this section shall periodically submit to the Secretary a report on the status of activities conducted using the grant, including a description of the impact of such training on patient outcomes, as applicable.
 (d)Best practicesThe Secretary may identify and disseminate best practices for the training of health care professionals to reduce and prevent discrimination (including training related to implicit biases) in the provision of health care services related to prenatal care, labor care, birthing, and postpartum care.
 (e)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $5,000,000 for each of fiscal years 2020 through 2024..
 4.Study on training to reduce and prevent discriminationNot later than 2 years after date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall, through a contract with an independent research organization, conduct a study and make recommendations for accredited schools of allopathic medicine, osteopathic medicine, and nursing, and other health professional training programs on best practices related to training to reduce and prevent discrimination, including training related to implicit biases, in the provision of health care services related to prenatal care, labor care, birthing, and postpartum care.
		5.Perinatal quality collaboratives
 (a)GrantsSection 317K(a)(2) of the Public Health Service Act (42 U.S.C. 247b–12(a)(2)) is amended by adding at the end the following:
				
					(E)
 (i)The Secretary, acting through the Director of the Centers for Disease Control and Prevention and in coordination with other offices and agencies, as appropriate, shall establish or continue a competitive grant program for the establishment or support of perinatal quality collaboratives to improve perinatal care and perinatal health outcomes for pregnant and postpartum women and their infants. A State, Indian Tribe, or Tribal organization may use funds received through such grant to—
 (I)support the use of evidence-based or evidence-informed practices to improve outcomes for maternal and infant health;
 (II)work with clinical teams; experts; State, local, and, as appropriate, tribal public health officials; and stakeholders, including patients and families, to identify, develop, or disseminate best practices to improve perinatal care and outcomes; and
 (III)employ strategies that provide opportunities for health care professionals and clinical teams to collaborate across health care settings and disciplines, including primary care and mental health, as appropriate, to improve maternal and infant health outcomes, which may include the use of data to provide timely feedback across hospital and clinical teams to inform responses, and to provide support and training to hospital and clinical teams for quality improvement, as appropriate.
 (ii)To be eligible for a grant under clause (i), an entity shall submit to the Secretary an application in such form and manner and containing such information as the Secretary may require..
 (b)Authorization of appropriationsSection 317K(f) of the Public Health Service Act (42 U.S.C. 247b–12(f)) is amended by striking $58,000,000 for each of fiscal years 2019 through 2023 and inserting $65,000,000 for each of fiscal years 2020 through 2024. 6.Integrated services for pregnant and postpartum women (a)GrantsThe Public Health Service Act is amended by inserting after section 330N of such Act, as added by section 2, the following:
				
					330O.Integrated services for pregnant and postpartum women
 (a)In generalThe Secretary may award grants for the purpose of establishing or operating evidence-based or innovative, evidence-informed programs to deliver integrated health care services to pregnant and postpartum women to optimize the health of women and their infants, including to reduce adverse maternal health outcomes, pregnancy-related deaths, and related health disparities (including such disparities associated with racial and ethnic minority populations), and, as appropriate, by addressing issues researched under subsection (b)(2) of section 317K.
						(b)Integrated services for pregnant and postpartum women
 (1)EligibilityTo be eligible to receive a grant under subsection (a), a State, Indian Tribe, or Tribal organization (as such terms are defined in section 4 of the Indian Self-Determination and Education Assistance Act) shall work with relevant stakeholders that coordinate care (including coordinating resources and referrals for health care and social services) to develop and carry out the program, including—
 (A)State, Tribal, and local agencies responsible for Medicaid, public health, social services, mental health, and substance use disorder treatment and services;
 (B)health care providers who serve pregnant and postpartum women; and (C)community-based health organizations and health workers, including providers of home visiting services and individuals representing communities with disproportionately high rates of maternal mortality and severe maternal morbidity, and including those representing racial and ethnicity minority populations.
								(2)Terms
 (A)PeriodA grant awarded under subsection (a) shall be made for a period of 5 years. Any supplemental award made to a grantee under subsection (a) may be made for a period of less than 5 years.
 (B)PreferenceIn awarding grants under subsection (a), the Secretary shall— (i)give preference to States, Indian Tribes, and Tribal organizations that have the highest rates of maternal mortality and severe maternal morbidity relative to other such States, Indian Tribes, or Tribal organizations, respectively; and
 (ii)shall consider health disparities related to maternal mortality and severe maternal morbidity, including such disparities associated with racial and ethnic minority populations.
 (C)PriorityIn awarding grants under subsection (a), the Secretary shall give priority to applications from up to 15 entities described in subparagraph (B)(i).
 (D)EvaluationThe Secretary shall require grantees to evaluate the outcomes of the programs supported under the grant.
 (c)Authorization of appropriationsTo carry out this section, there is authorized to be appropriated $15,000,000 for each of fiscal years 2020 through 2024..
			(b)Report on grant outcomes and dissemination of best practices
 (1)ReportNot later than February 1, 2026, the Secretary of Health and Human Services shall submit to the Committee on Health, Education, Labor, and Pensions of the Senate and the Committee on Energy and Commerce of the House of Representatives a report that describes—
 (A)the outcomes of the activities supported by the grants awarded under the amendments made by this section on maternal and child health;
 (B)best practices and models of care used by recipients of grants under such amendments; and (C)obstacles identified by recipients of grants under such amendments, and strategies used by such recipients to deliver care, improve maternal and child health, and reduce health disparities.
 (2)Dissemination of best practicesNot later than August 1, 2026, the Secretary of Health and Human Services shall disseminate information on best practices and models of care used by recipients of grants under the amendments made by this section (including best practices and models of care relating to the reduction of health disparities, including such disparities associated with racial and ethnic minority populations, in rates of maternal mortality and severe maternal morbidity) to relevant stakeholders, which may include health providers, medical schools, nursing schools, relevant State, tribal, and local agencies, and the general public.
				